TOWNSEND, Circuit Judge
(orally). The merchandise in question, known as “chrysarobin,” was assessed for duty by the Collector of Customs as a medicinal preparation, under Tariff Act July 24, 1897, c. 11, § 1, Schedule A, par. 68, 30 Stat. 154 [U. S. Comp. St. 1901, p. 1631], and is claimed by the importer as properly dutiable under paragraph 20 (30 Stat. 152 [U. S. Comp. St. 1901, p. 1628]) of the same act as a “drug advanced in value,” etc. This case is controlled by the decision of the Circuit Court of Appeals 'for this circuit in United States v. Merck (T. D. 20,046) 136 Fed. 817.
The decision of the Board of General Appraisers is reversed.